DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.  	Claims 2 and 5 are objected to, because of the following informalities: 
Claim 2, recites; “…specifying whether a corresponding transform coefficient level is non-zero, is equal one”.  
The examiner suggests the claim should recite: -- specifying whether a corresponding transform non-zero coefficient level  is equal to one --, in case that is the intended syntax.
Claim 5 shall correct the article recited; “A encoder for encoding..”, as proposed, -- [[A]] An encoder for encoding…”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Heiko Schwarz et al., (hereinafter Schwarz’1) "Non-CE7: Alternative Entropy Coding for Dependent Quantization", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-K0072-v2, July 10-18, 2018, pp. 1-17 and in view of Heiko Schwarz et al., (hereinafter Schwarz’2) "Non-CE7: Alternative Entropy Coding for Dependent Quantization", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-K0072-v2, July 10-18, 2018, pp. 1-17.
Re Claim 1 (currently amended): Schwarz’1 discloses, a decoder for decoding encoded data, the decoder (decoder, Abstract, Sec.2.1) comprising: 
a decoding circuitry that decodes (entropy decoding process, Sec.2.1): 
(i) a first absolute level greater flag specifying whether a parity level flag(a first absolute value greater flag greater1_flag is decoded e.g., signaled for each scanning position whether a parity flag par_level_flag is present at the respective scanning position at first coding pass 1, Sec.1, Pg.3, at first coding pass per code at Pg.6

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), 
(ii) the in a case thatthe first one(decoding a parity flag for the transform coefficient level at the scanning position, defined at Pg.7 by assigning the value to the absolute level at scanning position, specifies the sum of partially reconstructed absolute levels  after the first pass, absLevel1[x][y], when the parity flag and a reminder flag are present, e.g.,


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   and 
(iii) a second absolute level greater flag specifying whether an absolute value remainder syntax is present at the scanning position, in a case that a value of the first absolute level greater flag is equal to one, wherein the parity level flag is decoded firstly, and then the second absolute level greater flag is decoded (decoding a second absolute level greater2 flag, abs_gt2_flag[xC][yC]based on probability modes for coding the significant coefficients after selecting the parity level flag, par_level_flag where a remainder from the first greater1 flag, rem_abs_gt1_flag, e.g., the absolute level greater flag is equal to one, per Pg.7-8 on a second pass

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 ).  

Re Claim 2 (currently amended): Schwarz’1 discloses, the decoder of claim 1, wherein the decoding circuitry decodes the first in a case that , specifying whether a corresponding transform coefficient level is non-zero, is equal one(the decoding of the absolute greater flag is based on the significant non-zero coefficient flag being true, e.g., at each scan position, Ch.2.1, Pg.4

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
).  

Re Claim 3 (currently amended): Schwarz’1 discloses, the decoder of claim 2, wherein the decoding circuitry derives an  of absolute value of levels(decoding the absolute value, sumAbs of the reconstructed absolute levels, identified at coding pass 1-3, Ch.2.1, Pg.4, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 , and executed by the code at table on Pg.4-6).  

Re Claim 4 (currently amended): Schwarz’1 discloses, a method of decoding encoded data, the method including: 
decoding a first absolute level greater flag specifying whether a parity level flag (similar to point (i) at Claim 1);
the in a case thatthe first one(similar to point (ii) at Claim 1); and
decoding a second absolute level greater flag specifying whether an absolute value remainder syntax is present at the scanning position, in a case that a value of the first absolute level greater flag is equal to one, 
wherein 
the parity level flag is decoded firstly, and then the second absolute level greater flag is decoded (similar to point (iii) at Claim 1).  

Re Claim 5 (currently amended): This claim represents the encoder side for encoding image data, performing each and every step and in the same order at its prediction loop section, per claim 1, hence it is rejected on the same evidentiary probe mapped mutatis mutandis.
In a supplementary search the similar coding method and apparatus is identified in the art to Schwarz’2, who expressly teach the prediction steps of the claims 1-5 in the code proposed in VTM-2 ver. A, performing the claimed matter at coding passes 1-3 for decoding data by determining the sumAbs, for each transform coefficient through deriving the contexts for the significant coefficients flag, sig_flag, a parity flag par_flag and greater-than flags gt1_flag and gt2)flag, respectively as revealed at (per Ch.2.1 and program code listing at Pg.2-4 summarily reproduced below,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
).
	The ordinary skilled in the art would have found obvious before the effective filing date of the application to combine the arts to Schwarz’1 and Schwarz’2, both addressing the same coding principles and methods of data prediction limiting steps Schwarz’2, hence deeming the combination predictable.

Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/